DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soeda (U.S. 20190329669).


Regarding claim 1, Soeda teaches a method of facilitating maintenance of a battery of a vehicle, (shown in figure 11) comprising: monitoring at least one operational property of the battery affecting lifetime of said battery (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches performing an action with aim to increase the lifetime of the battery based on the monitored at least one operational property (defined in paragraph [0109] wherein server 3 calculates the difference between the second residual value calculated in Step S23 and the present residual value calculated in Step S22, and, based on the difference calculated, provides the user of the battery with an assistance display indicating an action related to the usage of the battery (S24). For example, server 3 provides a display which encourages an action of using the battery in an optimal manner to extend the battery lifetime).

Regarding claim 2, Soeda teaches the method of claim 1, further comprising: determining whether or not a result of the monitored at least one operational property complies with a preferred result considered to increase the lifetime of the battery (shown in figures 6 and 7 wherein the user action evaluation unit calculates the difference between the present residual value and the first residual value and this difference is used to determine if the lifetime has been increased). 
Soeda teaches if not the performing of an action comprises: providing, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with (paragraph [0109] teaches wherein based on the difference calculated, the user is provided with an assistance display indicating an action related to the usage of the battery). 

Regarding claim 3, Soeda teaches the method of claim 1, wherein the performing of an action comprises: controlling charging of the battery based on the monitored at least one operational property (paragraph [0076] teaches wherein the assistance display unit may suggest an action such as an optimal timing for charging).

Regarding claim 4, Soeda teaches the method of claim 3, wherein the controlling of charging of the battery comprises: controlling length of a charging period for the battery (paragraph [0076] teaches wherein the assistance display unit may suggest an action such as an optimal timing for charging).

Regarding claim 5, Soeda teaches the method of claim 3, wherein the controlling of charging of the battery comprises: controlling a level of charging of the battery (paragraph [0076] teaches wherein the charging level is taught to achieve less degradation). 

Regarding claim 6, Soeda teaches the method of claim 1, further comprising: sending, to a supervising device, a result of the monitored at least one operational property, the supervising device being configured to receive results of the monitored at least one operational property from further vehicles (shown in figure 3 item 301 wherein a supervising device is interpreted as a ledger defined in paragraphs [0068] – [0069] which stores the monitored at least one operational property).

Regarding claim 7, Soeda teaches the method of claim 6, further comprising: receiving, from the supervising device, a recommendation on a battery maintenance operation to be performed based on the result of the monitored at least one operational property of at least one of said further vehicles (paragraph [0070] teaches wherein the ledger item 301 records monitored values and paragraph [0074 teaches wherein the user assistance display unit provides a recommendation). 

Regarding claim 8, Soeda teaches a method of a supervising device of facilitating maintenance of a battery of at least one vehicle among a plurality of vehicles (shown in figure 11), comprising: receiving a result of at least one monitored operational property affecting lifetime of a battery arranged in each of the plurality of vehicles shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches creating a recommendation for a battery maintenance operation to be performed with aim to increase battery lifetime based on one or more of the received results; and sending the created recommendation to one or more of the plurality of vehicles defined in paragraph [0109] wherein server 3 calculates the difference between the second residual value calculated in Step S23 and the present residual value calculated in Step S22, and, based on the difference calculated, provides the user of the battery with an assistance display indicating an action related to the usage of the battery (S24). For example, server 3 provides a display which encourages an action of using the battery in an optimal manner to extend the battery lifetime).

Regarding claim 9, Soeda teaches the method of claim 8, further comprising: determining whether or not a result of the monitored at least one operational property received from one or more of the plurality of vehicles complies with a preferred result considered to increase the lifetime of the battery of said one or more of the plurality of vehicles shown in figures 6 and 7 wherein the user action evaluation unit calculates the difference between the present residual value and the first residual value and this difference is used to determine if the lifetime has been increased).
Soeda teaches if not the creating of a recommendation comprises: creating a recommendation for a battery maintenance operation to be performed such that the preferred result is better complied with; and the sending comprises: sending the created recommendation to said one or more of the plurality of vehicles (paragraph [0109] teaches wherein based on the difference calculated, the user is provided with an assistance display indicating an action related to the usage of the battery). 


Regarding claim 10, Soeda teaches a computer program comprising computer-executable instructions for causing a device to perform steps recited in claim 1 when the computer-executable instructions are executed on a processing unit included in the device (paragraph [0047] teaches wherein the method may be on a computer-executable medium). 

Regarding claim 11, Soeda teaches a computer program product comprising a non-transitory computer readable medium, the non-transitory computer readable medium having the computer program according to claim 10 embodied thereon (paragraph [0047] teaches wherein the instructions may be on a non-transitory computer-readable recording medium for use in a computer). 

Regarding claim 12, Soeda teaches a control unit configured to facilitate maintenance of a battery of a vehicle, the control unit comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby the control unit is operative to: monitor at least one operational property of the battery affecting lifetime of said battery (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches perform an action with aim to increase the lifetime of the battery based on the monitored at least one operational property (defined in paragraph [0109] wherein server 3 calculates the difference between the second residual value calculated in Step S23 and the present residual value calculated in Step S22, and, based on the difference calculated, provides the user of the battery with an assistance display indicating an action related to the usage of the battery (S24). For example, server 3 provides a display which encourages an action of using the battery in an optimal manner to extend the battery lifetime).

Regarding claim 13, Soeda teaches the control unit of claim 12, further being operative to: determine whether or not a result of the monitored at least one operational property complies with a preferred result considered to increase the lifetime of the battery (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches if not to, when performing an action: provide, to a driver of the vehicle, a recommendation for a battery maintenance operation such that the preferred result is better complied with (defined in paragraph [0109] wherein server 3 calculates the difference between the second residual value calculated in Step S23 and the present residual value calculated in Step S22, and, based on the difference calculated, provides the user of the battery with an assistance display indicating an action related to the usage of the battery (S24). For example, server 3 provides a display which encourages an action of using the battery in an optimal manner to extend the battery lifetime).

Regarding claim 14, Soeda teaches a supervising device configured to facilitate maintenance of a battery of a vehicle, the supervising device comprising a processing unit and a memory, said memory containing instructions executable by said processing unit, whereby the supervising device is operative to: receive a result of at least one monitored operational property affecting lifetime of a battery arranged in each of the plurality of vehicles (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches create a recommendation for a battery maintenance operation to be performed with aim to increase battery lifetime based on one or more of the received results; and send the created recommendation to one or more of the plurality of vehicles (defined in paragraph [0109] wherein server 3 calculates the difference between the second residual value calculated in Step S23 and the present residual value calculated in Step S22, and, based on the difference calculated, provides the user of the battery with an assistance display indicating an action related to the usage of the battery (S24). For example, server 3 provides a display which encourages an action of using the battery in an optimal manner to extend the battery lifetime).

Regarding claim 15, Soeda teaches the supervising device of claim 14, further being operative to: determine whether or not a result of the monitored at least one operational property received from one or more of the plurality of vehicles complies with a preferred result considered to increase the lifetime of the battery of said one or more of the plurality of vehicles (shown in figure 12 item S21 wherein obtaining battery information. Paragraph [0055] teaches wherein the battery information may include state of health or lifetime of a battery).
Soeda teaches if not to, when creating a recommendation: create a recommendation for a battery maintenance operation to be performed such that the preferred result is better complied with; and to, when sending the created recommendation: send the created recommendation to said one or more of the plurality of vehicles defined in paragraph [0109] wherein server 3 calculates the difference between the second residual value calculated in Step S23 and the present residual value calculated in Step S22, and, based on the difference calculated, provides the user of the battery with an assistance display indicating an action related to the usage of the battery (S24). For example, server 3 provides a display which encourages an action of using the battery in an optimal manner to extend the battery lifetime. The display is provided to at least one vehicle).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US 20210138929 A1	Kazuno; Shuichi et al.
US 20220085626 A1	Singh; Arjun et al.
US 20210170907 A1	Yang; Heegun et al.
US 20210394639 A1	Lu; Norman
US 20210078444 A1	Wang; Xu et al.
US 20210074094 A1	Schumacher; Uli Erich
US 20190329669 A1	SOEDA; Junichiro et al.
US 20130062941 A1	Yamamoto; Masaya et al.
US 20130320989 A1	Inoue; Takeshi et al.
US 8306781 B2	Xu; Jianhong et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859